Exhibit 10.1

 

GRAPHIC [g115384ke01i001.jpg]

TESARO, Inc. │ 1000 Winter St, Suite 3300 │Waltham, MA  02451

 

May 27, 2014

 

PERSONAL AND CONFIDENTIAL

 

Timothy R. Pearson

[Home Address]

 

Dear Tim:

 

On behalf of TESARO, Inc. (the “Company”), I am very pleased to offer you the
position of Executive Vice President, Chief Financial Officer of the Company.

 

The terms of your position with the Company are as set forth below:

 

1.                                      Position. You will serve as the
Executive Vice President and Chief Financial Officer  of the Company. In this
role, you will have the duties, authorities and responsibilities commensurate
with the duties, authorities and responsibilities that are customarily
associated with your position and those that are assigned to you by the
Company’s Chief Executive Officer. [Additionally, if requested by the Board of
Directors of the Company, you shall serve as the Company’s Treasurer and/or
Corporate Secretary.]  During the term of your employment with the Company, you
will devote your full professional time and efforts to the business activities
and other activities of the Company, and other activities that may be approved
in advance by the Company’s Board of Directors (the “Board”). Your employment
under the terms of this letter agreement shall terminate in accordance with
Section 6 below.

 

2.                                      Start Date. You will begin your
employment with the Company on a mutually agreed upon date.

 

3.                                      Compensation.

 

a.                                      Base Salary. You will be paid an
annualized base salary of Three Hundred and Seventy-five Thousand Dollars
($375,000). Your base salary will be payable pursuant to the Company’s regular
payroll policy. Your salary shall be reviewed annually and may be adjusted in
connection with any such review.

 

b.                                      Bonus Program. You will be eligible for
an annual bonus that targets 40% of your annual base salary that will be
determined by the Board in its sole discretion based upon achievement of
pre-determined performance milestones. For 2014, your annual bonus, if any, will
be pro-rated based on the period during 2014, which you are employed by the
Company. Any annual bonus, if earned, shall be paid no later than March 15th of
the year immediately following the year to which the applicable annual bonus
relates.

 

--------------------------------------------------------------------------------


 

c.                                       Equity Compensation. You will be
granted an option to purchase 125,000 shares of common stock. The exercise price
will be the closing price on the date of grant. These options have a term life
of ten years and will vest over four years. Subject to your continued
employment, the first 25% of the options shall vest on the one year anniversary
of the grant date and the remaining will vest equally in monthly installments
over the subsequent 36 months provided you continue service. The option will be
granted subject to the terms and conditions of the Company’s standard form stock
option agreement for employees and otherwise in accordance with the Company’s
2012 Omnibus Incentive Plan.  Subject to the approval of the Board of Directors,
you will also be eligible to receive additional grants of equity compensation,
including options to purchase shares of common stock, on an annual basis, in
connection with the Company’s regular annual compensation review for all Company
employees, including officers.

 

d.                                      Sign-On Bonus. A sign-on bonus of
$75,000, less all required withholdings and deductions, will be paid to you
within 30 days of your start date, subject to the successful completion of your
pre-employment screening requirements. In the event you voluntarily terminate
your employment with the Company within one year of your start date, you agree
to repay the Company the sign-on bonus within 30 days of your termination date.

 

e.                                       Withholding. The Company shall withhold
from any compensation or benefits payable under this letter agreement any
federal, state and local income, employment or other similar taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

4.                                      Vacation & Holidays. You will be
eligible for 20 days of PTO each year, one week winter break and Company paid
holidays consistent with the Company’s vacation and holiday policy.

 

5.                                      Benefits. You will be eligible to
participate in such medical, retirement and other benefits as are approved by
the Board of Directors. As is the case with all employee benefits, such benefits
will be governed by the terms and conditions of applicable plans or policies,
which are subject to change or discontinuation at any time.

 

6.                                      At-Will Employment. Your employment with
the Company is and shall at all times during your employment hereunder be
“at-will” employment. The Company or you may terminate your employment at any
time for any reason, with or without Cause, and with or without notice, subject
to Section 7 below. The “at-will” nature of your employment shall remain
unchanged during your tenure as an employee of the Company, and may only be
changed by an express written agreement that is signed by you and the Board.

 

7.                                      Termination of Employment. For the
purposes of this Section 7, the following capitalized terms shall have the
meanings set forth below:

 

“Accrued Benefits” shall mean: (i) any unpaid base salary for services rendered
prior to the date of termination or resignation; (ii) any earned but unpaid
annual bonus for any completed fiscal year prior to the year in which
termination of employment occurs; (iii) reimbursement of any un-reimbursed
business expenses incurred as of the date of termination or resignation in
accordance with the Company’s reimbursement policy, (iv) accrued but unused
vacation (if applicable), earned through the effective resignation or
termination date; and (v) all other payments, benefits or fringe benefits to
which you shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this letter agreement.

 

2

--------------------------------------------------------------------------------


 

“Cause” shall mean (i) willful misconduct or gross negligence as to a material
matter in connection with your duties; (ii) any act constituting material
dishonesty or fraud with respect to the Company; (iii) the indictment for,
conviction of, or a plea of guilty or nolo contendere to, a felony under
applicable law; (iv) violation of any written Company policy made available to
you; (v) failure to (A) perform your duties in all material respects or
(B) follow a clear, lawful and reasonable directive of the Board; or
(vi) material breach of a fiduciary duty owed to the Company that has caused or
could reasonably be expected to cause a material injury to the business;
provided, that in no event shall your employment be terminated for Cause unless
(A) an event or circumstance set forth in clauses (i) through (vi) has occurred
and the Company provides you with written notice after the Company has knowledge
of the occurrence of existence of such event or circumstance, which notice
reasonably identifies the event or circumstance that the Company believes
constitutes Cause and (B) with respect to the events and circumstances set forth
in clauses (iv) and (v) only, you fail to substantially cure to the satisfaction
of the Company the event or circumstance so identified within 30 days of the
receipt of such notice.

 

“Change in Control” shall have the meaning set forth in the Company’s 2012
Omnibus Incentive Plan.

 

“Disability” shall mean your inability to have performed your material duties
hereunder due to a physical or mental injury, infirmity or incapacity for one
hundred eighty (180) days (including weekends and holidays) in any 365-day
period. Notwithstanding the foregoing, in the event that as a result of an
earlier absence because of mental or physical incapacity you incur a “separation
from service” within the meaning of such term under Code Section 409A you shall
on such date automatically be terminated from employment as a Disability
termination.

 

“Good Reason” shall mean: (i) the assignment to you of any duties or
responsibilities which result in the material diminution of your position as the
Chief Financial Officer of the Company (other than temporarily while physically
or mentally incapacitated or as required by applicable law); (ii) a reduction by
the Company in your annual base salary or target bonus percentage without your
consent; (iii) relocation of the Company’s headquarters in the Boston, MA
metropolitan area to another location by more than 30 miles or relocation of
your primary office at the Company’s headquarters to another location that is
not the Company’s headquarters; or (iv) breach by the Company of the terms of
this letter agreement. You shall provide the Company with a written notice
detailing the specific circumstances alleged to constitute Good Reason within 90
days after the first occurrence of such circumstances, and the Company shall
have 30 days following receipt of such notice to cure such circumstances in all
material respects, provided, that, no termination for Good Reason shall occur
after the 180th day following the first occurrence of any Good Reason event. 
For the avoidance of doubt, you not serving as either Treasurer or Corporate
Secretary, shall not constitute Good Reason.

 

a.                                            If the Company terminates your
employment for any reason other than Cause (except for death or Disability), you
will receive the Accrued Benefits (as defined below), and, subject to your
compliance with Section 7(e) below, you will be eligible to receive the
following: (i) after the execution and delivery of the release of claims
referenced below and the expiration of any revocation period without the release
being revoked (the “Release Effective Date”), twelve month’s base salary then in
effect, less standard deductions, payable in accordance with the Company’s then
regular pay policies commencing on the 60th day following the termination of
your employment, provided, that the first payment shall include any amounts for
the period from the date of termination to the 60th day; and (ii) if you elect
to continue your health insurance coverage pursuant to your rights under the
Consolidated

 

3

--------------------------------------------------------------------------------


 

Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) following the
termination of your employment, then the Company shall pay to you your monthly
premium under COBRA on a monthly basis until the earlier of (x) twelve months
following the effective termination date, or (y) the date upon which you
commence full-time employment (or employment that provides you with eligibility
for healthcare benefits substantially comparable to those provided by the
Company) with an entity other than the Company.

 

b.                                            If the Company terminates your
employment for any reason other than Cause (except for death or Disability) or
you resign for Good Reason, and if such termination is in connection with or
within twelve (12) months following a Change in Control, you will receive the
Accrued Benefits, and, subject to your compliance with Section 7(e) below, you
will be eligible to receive the following: (i) after the Release Effective Date,
an amount equal to twelve month’s base salary then in effect, less standard
deductions, and 100% of your target bonus for the year your employment
terminates payable in a single lump sum on the 60th day following the
termination of your employment; (ii) if you elect to continue your health
insurance coverage pursuant to your rights under COBRA following the termination
of your employment, then the Company shall pay to you your monthly premium under
COBRA on a monthly basis until the earlier of (x) 12 months following the
effective termination date, or (y) the date upon which you commence full-time
employment (or employment that provides you with eligibility for healthcare
benefits substantially comparable to those provided by the Company) with an
entity other than the Company; and (iii) full vesting of all outstanding equity
awards.

 

c.                                             If the Company terminates your
employment for Cause, at any time, then you will receive no additional
compensation other than the Accrued Benefits.

 

d.                                            If your employment terminates
because of your death or Disability, then you will receive the Accrued Benefits
and no other amounts.

 

e.                                             Eligibility for receipt of the
items in Sections 7(a) (b) shall be conditioned on your (i) returning to the
Company promptly upon the termination of your employment all of its property,
including confidential information and all electronically stored information,
and (i) signing and not revoking a release of any and all claims, in a form
acceptable to the Company (which release shall be provided to you by the Company
within 7 days of your employment termination date), provided, that such release
shall contain the following provisions in substantially the following form:

 

(i)                                     For a period of one year following such
termination of employment, you agree that you shall not, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any employee of the Company to leave such
employment or to accept employment with any other person, firm, corporation or
other entity unaffiliated with the Company or hire any such employee or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee. This paragraph
shall not be violated by (1) general advertising or solicitation not
specifically targeted at Company-related persons or entities or (2) you serving
as a reference, upon request, for any employee of the Company, other than such a
reference to a company with whom you are then affiliated; and

 

(ii)                                  You agree that for the 3-year period
following such termination of employment, you shall not, directly or indirectly,
orally, in writing or through any medium (including, but

 

4

--------------------------------------------------------------------------------


 

not limited to, the press or other media, computer networks or bulletin boards,
or any other form of communication) will disparage or defame the goodwill or
reputation of the Company or its directors, officers, stockholders, agents
and/or employees. Nothing herein shall prohibit you (1) from disclosing that you
are no longer employed by the Company, (2) from responding truthfully to any
governmental investigation or inquiry by a governmental entity or any other law,
subpoena, court order or other compulsory legal process or (3) from rebutting in
good faith statements made by the Company that are untrue or misleading.

 

8.                                      Employee Confidentiality Agreement. As
an employee of the Company, you have and will have access to certain Company and
third party confidential information and you may during the course of your
employment develop certain information or inventions, which will be the property
of the Company. To protect the interest of the Company, you have previously
signed a “Non-Disclosure and Inventions Assignment Agreement” as a condition of
your employment, which shall remain in effect by its terms.

 

9.                                      Delayed Commencement Date for Payments
and Benefits.

 

a.                                      The intent of the parties is that
payments and benefits under this letter agreement comply with, or be exempt
from, Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this letter agreement shall be interpreted to be in compliance
therewith or exempt therefrom. If you notify the Company (with specificity as to
the reason therefor) that you believe that any provision of this letter
agreement (or of any award of compensation, including equity compensation or
benefits) would cause you to incur any additional tax or interest under Code
Section 409A and the Company concurs with such belief or the Company
independently makes such determination, the Company shall, after consulting with
you, reform such provision to try to comply with Code Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Code Section 409A. To the extent that any provision hereof is modified in order
to comply with Code Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to you and the Company of the applicable provision
without violating the provisions of Code Section 409A.

 

b.                                      A termination of employment shall not be
deemed to have occurred for purposes of any provision of this letter agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered “nonqualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this letter agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding any provision to the contrary in this letter
agreement, no payments or benefits that are considered “nonqualified deferred
compensation” under Code Section 409A to which you otherwise become entitled
under this letter agreement in connection with your termination of employment,
shall be made or provided to you prior to the earlier of (i) the expiration of
the six 6 month period measured from the date of your “separation from service”
with the Company (as such term is defined in Code Section 409A) or (ii) the date
of your death, if you are deemed at the time of such separation from service to
be a “specified employee” under Code Section 409A and if, in the absence of such
delay, the payments would

 

5

--------------------------------------------------------------------------------


 

be subject to additional tax under Code Section 409A. Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Section 8(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to you in a lump sum, and any remaining payments and
benefits due under this letter agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.

 

c.                                       All expenses or other reimbursements
under this letter agreement shall be made promptly following submission of
required documentation, and in any case on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
you (provided that if any such reimbursements constitute taxable income to you,
such reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit and (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, provided, that the foregoing clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect.

 

d.                                      For purposes of Code Section 409A, your
right to receive any installment payment pursuant to this letter agreement shall
be treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this letter agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 30 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
Notwithstanding any other provision of this letter agreement to the contrary, in
no event shall any payment under this letter agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset, counterclaim or recoupment by any other amount payable to you
unless otherwise permitted by Code Section 409A.

 

10.                               Resolution of Disputes. Any controversy or
claim arising out of or relating to your employment, this letter agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be submitted
to arbitration in Boston, Massachusetts before a single arbitrator (applying
Massachusetts law), in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association
(“AAA”) as modified by the terms and conditions of this Section 10; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the
underlying matter is finally determined by the arbitrator. The arbitrator shall
be selected by mutual agreement of the parties or, if the parties cannot agree,
by striking from a list of arbitrators supplied by AAA. The arbitrator shall
issue a written opinion revealing, however briefly, the essential findings and
conclusions upon which the award is based. Final resolution of any dispute
through arbitration may include any remedy or relief which the arbitrator deems
just and equitable. Any award or relief granted by the arbitrator hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction.

 

6

--------------------------------------------------------------------------------


 

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

 

The parties shall share in equal proportion the arbitrator’s fees and
arbitration expenses and any other costs associated with the arbitration or
arbitration hearing that are unique to arbitration. The Company and you each
shall separately pay its or your own deposition, witness, expert and attorneys’
fees and other expenses as and to the same extent as if the matter were being
held in court unless otherwise provided by law. The arbitrator shall have the
sole and exclusive power and authority to decide any and all issues of or
related to whether this letter agreement or any provision of this letter
agreement is subject to arbitration.

 

11.                               No Inconsistent Obligations. By accepting this
offer of employment, you represent and warrant to the Company that you are under
no obligations or commitments, whether contractual or otherwise, that are
inconsistent with your obligations set forth in this letter agreement or that
would be violated by your employment by the Company. You agree that you will not
take any action on behalf of the Company or cause the Company to take any action
that will violate any agreement that you have with a prior employer.

 

12.                               Pre-employment Matters.

 

a.                                      This offer is contingent upon successful
completion to the satisfaction of the Company of pre-employment drug screening
and background checks.

 

b.                                      As a condition of employment, you must
present verification that you are eligible to be employed in the United States
as required by law.

 

13.                               Miscellaneous.

 

a.                                      This letter agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

b.                                      Neither this letter agreement nor any of
your rights or obligations hereunder shall be assignable by you.  The Company
may assign this letter agreement or any of its obligations hereunder to any
subsidiary of the Company, or to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the equity, assets or businesses of
the Company.  This letter agreement is intended to bind and inure to the benefit
of and be enforceable to you and the Company and its permitted successors and
assigns.

 

c.                                       No provision of this letter agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by you and such officer or director
as may be designated by the Board. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this letter agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

 

7

--------------------------------------------------------------------------------


 

d.                                      The validity, interpretation,
construction and performance of this letter agreement shall be governed by the
laws of the Commonwealth of Massachusetts without regard to the choice of law
principles thereof.

 

8

--------------------------------------------------------------------------------


 

Tim, I look forward to you joining the Company. If you have further questions or
require additional information, please feel free to contact me.

 

 

Sincerely,

 

 

 

TESARO, INC.

 

 

 

 

 

By:

/s/ Leon O. Moulder, Jr.

 

 

Leon O. Moulder, Jr.

 

 

Chief Executive Officer

 

 

Copy:  Virginia R. Dean, Vice President Human Resources

 

Acceptance and Acknowledgement:

 

Please confirm your acceptance of this offer by signing this letter and emailing
the signed letter to Virginia R. Dean (vdean@tesarobio.com) by close of business
on May 16, 2014.

 

/s/ Timothy R. Pearson

 

Timothy R. Pearson

 

 

 

Date:

May 27, 2014

 

 

 

Appendices:                             Appendix A — Relocation Reimbursement

Appendix B — TESARO’s Relocation Policy

Appendix C — Approved Activities

 

Enclosure:                                       Non-Disclosure and Inventions
Assignment Agreement

 

9

--------------------------------------------------------------------------------


 

Appendix A

 

Relocation Assistance

 

As this position requires you to be located in the Boston, MA area and you will
need to relocate from Baltimore, MD. TESARO will assist you financially in your
relocation, based on the following terms.

 

1.                                      It is expected that you will permanently
relocate to the Boston, MA area no later than August 1, 2016.

 

2.                                      During this transition period, you will
be expected to be working out of our Waltham, MA office on a weekly basis,
Monday — Thursday (Friday’s from home) unless otherwise agreed.

 

3.                                      TESARO will also pay you a Net Bonus in
the amount of one-hundred and sixty-thousand dollars ($160,000) in conjunction
with your transition period. The Net Bonus is intended to help you defray some
of your relocation costs associated with the following categories:

 

a.                                      Real estate fees

 

b.                                      Moving of household goods

 

c.                                       Miscellaneous moving expenses

 

4.                                      The bonus will be grossed-up by 25% to
defray associated income taxes

 

5.                                      Net Bonus will be paid to you within 30
days of the submission of your approved Travel Expense reports related to your
transition period.

 

See Appendix B for TESARO’s relocation policy

 

--------------------------------------------------------------------------------


 

Appendix B

 

TESARO’s Relocation Policy

 

When it is necessary for the Company to relocate an Associate we will provide
certain relocation assistance. The policy set forth below outlines our
relocation guidelines. The policy applies to authorized U.S. based moves and
includes transferring existing employees and new hires. Reimbursement for
certain relocation expenses is provided if all of the following conditions are
met:

 

·                  Associate must be relocated at the Company’s request

·                  The distance from the Associate’s former home to the
Associate’s new work location must be at least fifty (50) miles more than the
distance from the Associate’s former home to the Associates’ former work
location

·                  Associate must submit all expense within one (1) year of the
effective date of the Associate’s new job

·                  Associate must move to within a reasonable distance (as
defined by the IRS and the Company) of the associate’s new work location

 

Material exceptions to the policy must be approved by TESARO’s Chief Executive
Officer and President.

 

Reimbursement of expense, defined as “qualified” and “non-qualified” in
accordance with current IRS regulations, may be made. Reimbursements of
non-qualified expenses are subject to withholding of applicable income and
employment taxes. Reimbursements are reported on the annual Form W-2. Guidelines
in the policy are current as of the date of this policy, and outline IRS
rules for taxing reimbursement.

 

The Principal Accounting Officer or designee is responsible for monitoring IRS
rules for the taxing relocation reimbursement and accurately reimbursing both
qualified and non-qualified expenses. The designee will review the relocation
policy annually and make changes as appropriate to ensure that it remains
consistent with IRS regulations and the overall objectives of the Company.

 

Relocation provisions are limited to those expressly described in this policy
and expenses other than those expressly included in this policy will not be
reimbursed. Expense described in this policy will be reimbursed in the form of a
Net Bonus.

 

Reimbursable Expenses

 

Relocation expenses reimbursed by the Company include:

 

Qualified Reimbursable expenses (not subject to tax withholding):

 

·                  Commercial moving company

·                  Charges for packing, crating, mailing and/or shipping
household goods; and other miscellaneous packaging supplies

·                  Optional insurance on items such as furniture, clothing and
utensils

·                  Rental truck

·                  In-transit storage for up to 30 consecutive days

·                  Shipment of one (1) car, if not used in the move

·                  Pet shipping charges

·                  Travel and lodging costs for one trip (employee and family)
from the old residence to the new residence, which may include:

 

--------------------------------------------------------------------------------


 

·                  Actual gas cost, based upon receipts or IRS current rate for
personal or rental vehicles

·                  Lodging in transit, per the company’s travel policy

·                  Airfare (coach only)

·                  Rental car per the Company’s travel policy. In certain
circumstance a larger vehicle may be rented with Advanced approval

·                  Tolls, taxi or parking

 

Non-qualified reimbursable expenses (subject to tax with-holding)

 

·                  Real estate fees

·                  Temporary housing up to 90 days

·                  House hunting expenses (one-trip not to exceed one week) may
include:

·                  Actual gas cost, based upon receipts or IRS current rate for
personal or rental vehicles

·                  Lodging per company’s current travel policy

·                  Airfare (coach only)

·                  Rental car per company’s current travel policy. In certain
circumstance a larger vehicle may be rented with advanced approval

·                  Tolls, taxi and parking

 

Non-reimbursable Expenses

 

Relocation expenses that could be covered by the Net Bonus but are not
reimbursed directly by the Company include:

 

·                  Storage (excluding 30-days in transit)

·                  Expenses incurred by persons not considered to be dependent
for tax purposes

·                  Utility, cable and telephone installations charges

·                  Loss of security deposits

·                  Postage costs for realty and mortgage document

·                  Personal telephone calls, tips, movies or other entertainment

·                  Bank fee for cashier’s checks

·                  Moving of extraordinary items requiring special handling,
including:

·                  Building supplies such as lumber, wall board, sand,
cement, etc.

·                  Boasts , 14 feet and over or motorized over 10 horsepower

·                  Coal or firewood

·                  Coin collections, currency, jewelry, furs, securities, wine
and collectibles

·                  Precious metals or stones

·                  Important documents

·                  Stamp collections

·                  Frozen foods

·                  Perishables

·                  Hazardous material

·                  Livestock

·                  Doghouses over 100lbs, tree houses, dog runs

·                  Storage sheds with panels over 6 feet x 8 feet

·                  Trailers for camping, utility, motorcycle or snowmobile

·                  Free standing hot tubs

·                  Above ground pools

·                  Yard ornaments including concrete furniture, statues,
gazebos, wishing wells and any item too large for two people to handle safely

 

--------------------------------------------------------------------------------


 

Repayment

 

If you voluntarily terminate employment with TESARO less than one (1) year after
you have permanently relocated to Boston, MA, you will be required to repay
TESARO for the total amount (100%) of the Net Bonus. If you voluntarily
terminate employment with TESARO less than two (2) years after you have
permanently relocated to Boston, MA, you will be required to repay TESARO a
percentage (%) the total amount of the Net Bonus, based on the following
schedule:

 

Month After Permanent Relocation to Boston Area (% of Net Bonus)

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

21

 

22

 

23

 

24

 

25

 

100

%

96

%

92

%

88

%

83

%

79

%

75

%

71

%

67

%

63

%

58

%

54

%

0

%

 

For example, if you were to voluntarily terminate employment in the16th month
after you permanently relocated, you would repay TESARO 88% of the Net Bonus.
Any amounts owed may first be repaid by deducting your payroll, bonuses,
outstanding expense reimbursements or other amounts due to you.

 

If you are terminated “For Cause” within two years of your start date you will
be required to pay back 100% of all relocation reimbursements.

 

If you have any questions pertaining to this policy please contact HR or
Accounting.

 

Please sign below to acknowledge receipt and understanding of this policy

 

 

 

/s/ Timothy R. Pearson

 

May 27, 2014

Name

 

Date

 

 

Virginia R. Dean

Vice President, Human Resources

TESARO, Inc.

 

 

May 27, 2014

 

--------------------------------------------------------------------------------


 

Appendix C

 

APPROVED ACTIVITIES

 

Employee may:

 

·                  Board participation of Glycomimetic, Inc. provided, such
activities in the aggregate do not materially interfere with Employee’s duties
or create a potential business or fiduciary conflict.

 

--------------------------------------------------------------------------------